Citation Nr: 1702228	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-04 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active naval service from July 2004 to April 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for a cervical spine disability.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the electronic record.

When this case was initially before the Board in August 2012, the Board denied service connection for a cervical spine disability.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court or CAVC).  While his claim was pending at the Court, the Veteran's attorney and the VA Office of General Counsel filed a Joint Motion in December 2013 with regard to the Board's August 2012 denial of service connection for a cervical spine disability, requesting that the Court vacate the Board's August 2012 decision and remand the case to the Board for further development and readjudication.  In a December 2013 Order, the Court granted the Joint Motion and the case was returned to the Board.  

In September 2014 and September 2015, the Board remanded the issue of entitlement to service connection for a cervical spine disability for additional development of the record.  

Unfortunately, the Board finds that additional development of the record is necessary.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disability.  He claims this disability resulted from a bus accident in 2008 while he was stationed in Bahrain; and, that the incident should be documented in unit records due to the severity of the damage to the bus.  

A November 2013 Joint Motion for Remand pointed out that there had been no attempt to obtain unit records to corroborate the Veteran's account of the bus accident.  In September 2014, the Board remanded the matter and directed the Agency of Original Jurisdiction (AOJ) to obtain the unit records, logs, morning reports and other related documents applicable to the Veteran's unit while stationed in Bahrain.  

In an October 2014 letter to the Veteran, the AOJ notified him that an attempt would be made to contact the service department regarding the Veteran's claimed bus accident; however, before such an attempt could be made, the AOJ requested the following information from the Veteran which was deemed necessary in order to conduct the search for records:

* Your unit information: name, brigade, company, regiment, battalion, detachment, etc.
* Description of the accident: Who, What, When, and Where.
* The actual date of the accident.
* Was it a military bus or contracted bus?
* Did you seek treatment for your injury and if you did where?  Records of the injury?
* Are there witnesses to the accident?

The Veteran did not provide the requested information before the case was sent back to the Board; however, as noted in a subsequent Board remand, issued in September 2015, it was thought that the Veteran planned to provide this information at a Board hearing which his attorney requested on his behalf.  However, as noted in the September 2015 remand, the Veteran has already been afforded a Board hearing and the Board does not have an obligation to allow for a claimant to testify at more than one hearing under the circumstances of this case.  That notwithstanding, the September 2015 Board remand afforded the Veteran another opportunity to provide the necessary evidence requested in the October 2014 letter to the Veteran.  

The September 2015 remand also directed the RO to request from the proper custodian for unit records, logs, morning reports, and any other related documents applicable to the Veteran's unit while stationed in Bahrain between January and March 2008, including, but not limited to Naval Support Activity Bahrain (PSC 451 Box 10 FPO AE, 09834-2800) regarding the bus accident he was involved in during 2008.  

Subsequent to the September 2015 remand, the Veteran submitted a September 2015 statement in support of his claim attempting to provide as much detail as possible regarding the in-service bus accident.  He provided his unit information, a description of the accident, and noted that the bus involved was a military bus.  He also indicated that there were probably around 80 other people on the bus at the time of the accident, but they were from different areas and divisions and he could not recall any specific names.  Additionally, although the Veteran could not recall the exact date of the accident, he specifically indicated that it occurred in the spring of 2008, and thought perhaps during the month of April 2008.  See September 2015 VA Form 21-4138 - Statement in Support of Claim.  

As noted in the September 2015 remand, the Veteran's attorney submitted additional personnel records obtained from the Navy, as well as a copy of May 2012 correspondence to the National Personnel Records Center (NPRC) requesting additional personnel records.  The NPRC responded in June 2012 that the requested records were not located there, and forwarded his request to the Commander, Navy Personnel Command in Tennessee.  Thus, it is not clear whether the personnel records submitted by the Veteran's attorney came from the NPRC or from the Commander, Navy Personnel Command in Tennessee.  

These records include the Veteran's evaluation reports and counseling records, the Veteran's enlistment documentation, and history of assignments.  These records show that the Veteran was stationed in Bahrain from March 2007 to March 2008.  Because the Veteran has indicated that the bus accident took place in 2008, the period to search for unit reports is confined to a three month period from January 2008 through March 2008.  

The record reflects that the RO requested unit/personnel records from the Naval Support Activity Bahrain, in December 2015, March 2016, and April 2016; however, no response was received.  

In June 2016 correspondence to the Veteran, the RO notified him of the above negative attempts to obtain additional records.  Also, the letter indicates that the RO requested the Veteran's personnel file from the Defense Personnel Records Information Retrieval System in May 2015; and, that a negative response was received.  However, according to the record, it appears that it was the Veteran's attorney, and not the RO, who requested the Veteran's personnel file from the NPRC; and, moreover, it also appears that the Veteran's attorney did receive the Veteran's personnel file.  

Finally, the June 2016 letter determined that further attempts to obtain the records would be futile; however, the Board disagrees.  First, the request to the NPRC made by the Veteran's attorney, appeared to focus on obtaining the Veteran's personnel records; however, the Veteran has never argued that the documentation of the bus accident was part of his personnel file.  Rather, the Veteran has consistently maintained that the bus accident occurred on a military bus in Bahrain in the spring of 2008, prior to his discharge from service; and that there should be documentation of that accident in unit records, particularly because the bus was a military bus.  

While the RO's December 2015, March 2016, and April 2016 correspondence to "Naval Support Activity Bahrain" was never answered, it is not clear why the RO did not request the unit records from any other source, including, but not limited to, the Commander, Navy Personnel Command in Tennessee and the Joint Services Records Research Center (JSRRC).  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that a VA examiner in November 2011 noted findings from an April 1, 2009 VA Compensation & Pension examination which was conducted within a year following the Veteran's discharge from service.  This examination report noted that the Veteran reported having headaches, but it did not contain a diagnosis of cervical spine disease.  The November 2011 examiner also noted that there were no service records available for her review and as such, she was unable to provide a medical opinion as to the likelihood that any current cervical spine disability was related to service without resorting to speculation.  

The Veteran was afforded another VA examination in December 2011 and the examiner noted a review of the Veteran's claims file.  That examiner opined that the Veteran's current cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner based this opinion on the service-treatment records which were negative for complaints of neck pain; and, specifically noted that there was no mention of neck pain or cervical spine problems on his January 2008 separation examination and no continuity of symptoms following separation from service.  


First, the Veteran reported that the bus accident occurred in the spring of 2008; which is after the January 2008 physical, and the service treatment records do not reflect that the Veteran was provided another discharge examination following the bus accident.  It is therefore plausible that the Veteran did not report neck pain at the time of his January 2008 physical because it did not become a problem until after the bus accident.  Moreover, and significantly, the examiner specifically indicated that the opinion provided "[was] not made based on the Veteran's credibility as I believe his is credible."  

Thus, the examiner's opinion did not consider the Veteran's lay statements regarding the bus accident even though he found those statements credible.  

Also, there was some discussion at the Veteran's June 2012 video conference hearing that the Veteran's in-service complaints of headaches could be related to his post-service diagnosis in late 2009 of cervical spine degenerative changes.  In other words, the Veteran's cervical spine disability could have been manifested by headaches in service; yet, no examiner has been asked to provide an opinion in this regard.  Given the Veteran's report of headaches within the first post-service year, the diagnosis of degenerative changes in the cervical spine in December 2009, and a finding of credibility with regard to the claimed bus accident in service, another medical opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper custodian for unit records, logs, morning reports, and any related documents applicable to a military bus accident in Bahrain between February and April 2008 while the Veteran was stationed in Bahrain, including, but not limited to the Joint Services Records Research Center (JSRRC) and the Commander Navy Personnel Command in Tennessee.  This request is 


distinguished from a request for "the Veteran's personnel file," because it is not anticipated that the bus accident would be documented in the Veteran's individual personnel file.  

All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

2.  Obtain and associate with the claims file all outstanding VA medical records, and, with appropriate authorization, all private treatment records identified by the Veteran as pertinent to his claim.  

3.  Following completion of #1 and #2 above, schedule the Veteran for a VA examination to assess the current nature and likely etiology of the Veteran's current cervical spine disability.  

After a review of the claims file, including the medical evidence, as well as the Veteran's hearing testimony, statements, and lay statements from family, the examiner should opine as to whether the Veteran's current cervical spine disability is, as likely as not (a 50 percent or higher probability) the same disability from which he has suffered since the in-service injury.  In this regard, the 

examiner is asked to opine as to whether the current disability, as likely as not, had its onset in service; or, whether it is as likely as not related to the Veteran's in-service headaches.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

4.  Then, after ensuring any other necessary development has been completed as a result of the action above (to include an examination), readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




